DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.


	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1 and 3-17 is(are) allowable over the closest prior art: Pazos et al. (US 5919988).
Pazos (claims, abs., ex 8-10, table 2) discloses a process of producing polyoxyalkylene polyether polyol:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
One of ordinary skill in the art would at once envisage PO is dissolving in water. 
Pazos is silent on the addition of the H-functional starter substance Sc is stopped when at least 90% by weight of the total amount of alkylene oxide added in step gamma or total batch weight has been added or completed.
Therefore, claims 1 and 3-17 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/SHANE FANG/Primary Examiner, Art Unit 1766